People v Socci (2018 NY Slip Op 02664)





People v Socci


2018 NY Slip Op 02664


Decided on April 18, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2008-06941
2008-06942

[*1]The People of the State of New York, respondent,
vStephen Socci, appellant. (Ind. Nos. 2657/06, 1715/07)


Law Offices of Thomas F. Liotti, LLC, Garden City, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Judith R. Sternberg and Hilda Mortensen of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Nassau County (James P. McCormack, J.), both rendered March 26, 2008, convicting him of assault in the second degree (two counts) under Indictment No. 2657/06, and kidnapping in the second degree and aggravated criminal contempt under Indictment No. 1715/07, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's contention that he was not competent to plead guilty is unpreserved for appellate review (see People v Washington, 134 AD3d 963, 963; People v Perez, 65 AD3d 1167). In any event, the contention is without merit. The defendant was presumed competent to proceed (see People v Gelikkaya, 84 NY2d 456). His demeanor in court and responses to inquiries were appropriate and did not trigger any duty to inquire as to his competency (see People v Anlyan, 150 AD3d 869; People v Washington, 134 AD3d at 964; People v DeBenedetto, 120 AD3d 1428).
The defendant's remaining contentions are without merit or not properly before this Court (see People v Williams, 149 AD3d 986).
DILLON, J.P., CHAMBERS, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court